But the Court being strongly inclined to the opinion that a conviction on such an indictment could not be sustained, thought it was proper to interfere at this time.
The attorney-general then moved to amend the indictment, and the prisoner’s counsel consented that the name of William Hayden, as owner of the house, should be inserted ; not in tending however to admit that Hayden was in fact the owner
But the Court were of opinion, that this was a case ii which an amendment could not be allowed, even with the. consent of the prisoner.